IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0718
                             Filed August 18, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ROBERT ANTHONY COOPER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Becky Goettsch,

District Associate Judge.



      Robert Anthony Cooper appeals following his guilty plea to domestic abuse

assault causing bodily injury. APPEAL DISMISSED.



      Benjamin Bragg, Clive, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.



      Considered by Bower, C.J., and Vaitheswaran and Schumacher, JJ.
                                           2


VAITHESWARAN, Judge.

       Robert Anthony Cooper pled guilty to domestic abuse assault causing

bodily injury, a serious misdemeanor. See Iowa Code §§ 708.2A(2)(b), 708.1(2)(a)

(2019). He agreed to immediate sentencing and waived his right to file a motion

in arrest of judgment to challenge his plea.        The district court filed an order

accepting the plea and imposing sentence.

       On appeal, Cooper argues (1) “trial counsel was ineffective by not filing an

arrest of judgment to correct improper guilty plea procedures”; (2) “trial counsel

was ineffective by not filing an affirmative defense of self defense”; (3) “trial counsel

was ineffective for failing to file a motion in arrest of judgment that [his] guilty was

knowing, intelligent and voluntary”; and (4) “the Iowa Supreme Court’s advisory

order dated April 2, 2020 allowing defendants to waive their physical presence at

their plea and sentencings violates the due process clause of the United States

Constitution.” The State responds that we should summarily dismiss the appeal.

We begin and end with the State’s argument.

       Iowa Code section 814.6(1)(a)(3) (Supp. 2019) states: “Right of appeal is

granted the defendant from [a] final judgment of sentence, except . . . [a] conviction

where the defendant has pled guilty,” unless “the defendant establishes good

cause.” “Good cause” means a “legally sufficient reason.” State v. Tucker, 959

N.W.2d 140, 153 (Iowa 2021) (citing State v. Damme, 944 N.W.2d 98, 104 (Iowa

2020)). “A legally sufficient reason to appeal as a matter of right is a reason that,

at a minimum, would allow a court to provide some relief on direct appeal.” Id.

       In Tucker, the court concluded there was no possibility of relief because the

defendant “pleaded guilty and requested immediate sentencing” and he “waived
                                           3


his right to file a motion in arrest of judgment,” which “preclude[d] appellate relief.”

Id. (citing Iowa R. Crim. P. 2.24(3)(a)).      The court went on to address two

exceptions to the bar from obtaining relief. See id. The court concluded the first

exception—“where the district court failed to adequately advise the defendant of

the necessity for filing a motion in arrest of judgment and the consequences of not

filing a motion in arrest of judgment”—did not apply because the defendant “was

adequately advised and waived” his right to file a motion in arrest of judgment. Id.

The court concluded the second exception, triggered “if the failure to file a motion

in arrest of judgment resulted from ineffective assistance of counsel,” also did not

apply because, under another statutory amendment, the legislature precluded

ineffective assistance of counsel claims from being decided on direct appeal. Id.

at 153–54; see Iowa Code § 814.7 (“An ineffective assistance of counsel claim in

a criminal case . . . shall not be decided on direct appeal from the criminal

proceedings.”).1

       Tucker is controlling. There is no possibility Cooper can obtain relief on

direct appeal. He pled guilty and requested immediate sentencing, and he waived

his right to file a motion in arrest of judgment after being properly advised of the

right and the consequences of failing to file a motion.           He may not assert

ineffective-assistance-of-counsel claims on direct appeal. Applying Tucker, we

dismiss the appeal.

       APPEAL DISMISSED.




1 The supreme court also rejected equal-protection and separation-of-powers
challenges to section 814.7. See Tucker, 949 N.W.2d at 147, 151–52.